      Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 1 of 8 PageID #:56



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

COMPSYCH CORPORATION,               )
                                    )
            Plaintiff,              )                Case No. 20-cv-6609
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
HEALTHCHAMPION PARTNERS, LLC, )
                                    )
            Defendant.              )
____________________________________)

                   JOINT INITIAL STATUS REPORT UNDER RULE 26(f)

       The parties have conferred as required by Rule 26(f), and jointly submit the following

discovery plan. See Fed. R. Civ. P. 26(f)(2); Fed. R. Civ. P. 26(f)(3); Fed. R. Civ. P. 16(b). The

parties understand that the Court will enter a scheduling order under Rule 16(b)(1), and that the

Court will modify any such schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

I.     Nature of the Case

       A.      Identify the attorneys of record for each party. Note the lead trial attorney
               and any local counsel.

Howard S. Michael and Fan Cheng, from Brinks Gilson & Lione, are attorneys for Plaintiff
ComPsych Corporation. Howard S. Michael is the lead trial attorney.

John L. Ambrogi and Colin Thomas O'Brien, from Latimer LeVay Fyock, LLC, are attorneys for
Defendant HealthChampion Partners LLC. John L. Ambrogi is the lead trial attorney.

       B.      State the basis for federal jurisdiction. If based on diversity, state the
               domicile of all parties. As a reminder, domicile is different than residence – the
               former is what counts for diversity purposes. See Heinen v. Northrop Grumman
               Corp., 671 F.3d 669 (7th Cir. 2012).

               If the basis of jurisdiction is diversity, please remember that a corporation is treated
               differently than an LLC/LLP. Please note two things. First, if a party is a
               corporation, counsel must identify its place of incorporation and its principal place of
               business. Second, if a party is a partnership or a limited liability company, counsel
               must identify the name and domicile(s) of each and every partner/member of each
               such entity. See Belleville Catering Co. v. Champaign Market Place LLC, 350 F.3d
               691 (7th Cir. 2003); Cosgrove v. Bartolotta, 150 F.3d 729 (7th Cir. 1998); Carden v.
       Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 2 of 8 PageID #:57



               Arkoma Assoc., 494 U.S. 185 (7th Cir. 1990). If any partners or members are
               themselves partnerships or LLCs, the rule applies to their partners or members, too.

This Court has federal questions jurisdiction over the claims in this Complaint, including trademark
infringement and unfair competition in violation of the Lanham Act, pursuant to 15 U.S.C. § 1121
and 28 U.S.C. §§ 1331, 1338 and 1367.

Plaintiff ComPsych Corporation is an Illinois corporation with its principal place of business at
NBC Tower, 455 North Cityfront Plaza Drive, Chicago, Illinois 60611.

Defendant HealthChampion Partners, LLC (“HPL”) is a Delaware limited liability company with a
principal place of business at 125 S. Wacker Drive, Suite 2080, Chicago, Illinois 60606.

       C.      Provide a short overview of the case in plain English (five sentences or less).

ComPsych instituted an action against HPL to redress instances of trademark infringement and
unfair competition under federal law1, unfair competition in violation of the Illinois Uniform
Deceptive Trade Practices Act, and trademark infringement and unfair competition in violation of
the common law of the State of Illinois. This Action is based on HPL’s use of the federally
registered HEALTHCHAMPION mark in a manner that is likely to cause consumer confusion as to
source, sponsorship, or affiliation with ComPsych’s HEALTHCHAMPION mark.

HPL denies ComPsych’s allegations and, through its Answer, has asserted numerous
affirmative defenses.

       D.      Describe the claims asserted in the complaint and the counterclaims and/or
               third-party claims and/or affirmative defenses.

Claims:
ComPsych alleges
   (1) infringement of its federally registered HEALTHCHAMPION mark in violation of Section
       32 of the Lanham Act, 15 U.S.C. § 1114;
   (2) federal unfair competition in violation of Section 43(a)(1) of the Lanham Act, 15 U.S.C. §
       1125(a)(1);
   (3) violation of the Illinois Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. 510 et
       seq; and
   (4) common law unfair competition.

Affirmative Defenses:
HLP alleges as Affirmative Defenses
   (1) The Complaint, or one or more counts set forth, fails to state a claim upon which relief can
       be granted.
   (2) HPL has not infringed the Plaintiff’s trademark under federal or state law.


1 Plaintiffs instituted an action under 15 U.S.C. § 1114, Section 32 of the Lanham Act, for
infringement of United States Federal Trademark Registration Nos. 4,062,415, and under 15 U.S.C. §
1125(a), Section 43(a) of the Lanham Act, for unfair competition.
                                                    2
      Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 3 of 8 PageID #:58



   (3) Without admitting that the Complainant states a claim, there has been no damage in any
       amount, manner or at all by reason of any act alleged against HPL in the Complaint, and the
       relief prayed for in the Complaint cannot be granted.
   (4) HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are
       significantly different.
   (5) HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are offered
       to significantly different customers.
   (6) HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are
       significantly different.
   (7) HPL cannot infringe upon the Plaintiff’s trademark because the parties’ services are offered
       to customers who have a high degree of care when purchasing the product services.
   (8) There have been no known instances of confusion between Plaintiff’s trademark and HPL’s
       trademark.

       E.     What are the principal factual issues?

Whether there are sufficient facts to support ComPsych’s claims of trademark infringement and
unfair competition.

       F.     What are the principal legal issues?

Whether HPL’s use of the HEALTHCHAMPION name is likely to cause confusion as to the
affiliation, connection, or association between ComPsych and HPL.

       G.     What relief is the plaintiff(s) seeking? Quantify the damages, if any.
              (A ballpark estimate is acceptable – the purpose is simply to give the Court a feel for
              the case. This estimate will not be admissible.).

ComPsych is seeking the following relief:
  (1) ComPsych is seeking the following monetary relief:
         a. All profits received by HPL as a result of its unlawful actions, said amount to be
             trebled due to the HPL’s willful misconduct;
         b. All damages sustained by ComPsych as a result of HPL’s unlawful acts, said amount
             to be trebled due to the HPL’s willful actions; and
         c. Punitive damages.
  (2) HPL be enjoined from:
         a. Using any name or mark that comprises or includes the HEALTHCHAMPION
             and/or HEALTH CHAMPION mark or any other mark, logo, name, or designation
             that gives rise to a likelihood of confusion, mistake or deception with respect to
             ComPsych’s HEALTHCHAMPION mark;
         b. Doing any other act or thing likely to induce the mistaken belief that Defendant or
             the Defendant’s goods and/or services are in any way affiliated with, associated with,
             or sponsored by ComPsych;
         c. Trading on the goodwill associated with the HEALTHCHAMPION mark, and
             passing off its goods and/or services as those of ComPsych;
         d. Injuring ComPsych’s business reputation and the goodwill associated with its
             HEALTHCHAMPION mark;

                                                 3
            Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 4 of 8 PageID #:59



                e. Registering, trafficking in, or using a domain name that is identical or confusingly
                    similar to the HEALTHCHAMPION mark; and
                f. Otherwise unfairly competing with ComPsych in any manner whatsoever.
      (3)   HPL be ordered to deliver to the Court or to ComPsych for destruction all labels, packages,
            brochures, wrappers, advertisements, literature, promotions, letterhead, displays, catalogs,
            Internet web pages and all other physical matter, whether in paper or electronic form in the
            custody or under the control of HPL that constitute, bear or depict the
            HEALTHCHAMPION name, or any other unauthorized use of the HEALTHCHAMPION
            name, as used in connection with the advertisement of the HPL’s goods and/or services
            and/or that contain false or misleading statements relating ComPsych’s
            HEALTHCHAMPION mark;
      (4)   the forfeiture or cancellation of the domain name(s) <www.myhealthchampion.com>, and
            any other domain names that are confusingly similar to ComPsych’s HEALTHCHAMPION
            mark, or that said domain names be transferred to ComPsych;
      (5)   HPL be ordered to compensate ComPsych for the advertising and other expenditures
            necessary to dispel any public confusion caused by the Defendant’s unlawful acts
            complained of herein;
      (6)   An award to ComPsych all reasonable attorneys’ fees, costs and disbursements incurred by
            ComPsych as a result of this action; and
      (7)   HPL be ordered to pay prejudgment interest on any and all monetary awards, (in whatever
            form), costs and expenses for this suit to which ComPsych is entitled.

            H.     Have all of the defendants been served, or waived service of process? If not,
                   identify the defendants that have not received service.

Yes.

II.         Discovery

            A.     Propose a discovery schedule. Include the following deadlines: (1) the mandatory
                   initial discovery responses; (2) any amendment to the pleadings to add new claims,
                   or new parties; (3) service of process on any “John Doe” defendants; (4) the
                   completion of fact discovery; (5) the disclosure of plaintiff’s expert report(s); (6) the
                   deposition of plaintiff’s expert; (7) the disclosure of defendant’s expert(s); (8)
                   the deposition of defendant’s expert; and (9) dispositive motions. Fill in the blanks,
                   below.

                   Also, submit a Word version of the proposed scheduling order to Judge Seeger’s
                   proposed order inbox, Proposed_Order_Seeger@ilnd.uscourts.gov. The template is
                   available on the Court’s webpage.




                                                       4
       Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 5 of 8 PageID #:60



 Event                                                 Deadline

 Amendment to the pleadings                            April 4, 2021

 Service of process on any “John Does”                 60 days after the beginning of fact discovery

 Completion of Fact Discovery                          November 29, 2021

 Disclosure of Plaintiff’s Expert Report(s)            One month after the close of fact discovery
                                                       December 29, 2021
 Deposition of Plaintiff’s Expert                      February 14, 2022

 Disclosure of Defendant’s Expert Report(s)            March 28, 2022

 Deposition of Defendant’s Expert                      May 2, 2022

 Dispositive Motions                                   One month after the close of expert discovery
                                                       July 4, 2022

         B.    How many depositions do the parties expect to take?

Plaintiff may take a maximum of seventy (70) hours of fact depositions of Defendant’s witnesses
collectively (party and non-party), including 30(b)(6) witnesses, unless extended by agreement of
the parties or leave of the Court. Each individual designated as a witness pursuant to a different
topic of a 30(b)(6) notice shall count as a separate deposition. Each deposition taken by Plaintiff is
limited to a maximum of seven (7) deposition hours unless extended by agreement of the parties or
leave of the Court. To the extent a witness is disclosed as a trial witness but was not deposed in the
case, regardless of whether the taking Party has reached its maximum number of depositions, that
witness may be deposed between the time of his or her disclosure and trial in this matter.

Defendant may take a maximum of seventy (70) hours of fact depositions of Plaintiff’s witnesses
(party and non-party), including 30(b)(6) witnesses, unless extended by agreement of the parties or
leave of the Court. Each individual designated as a witness pursuant to a different topic of a
30(b)(6) notice shall count as a separate deposition. Each deposition taken by Defendant is limited
to a maximum of seven (7) deposition hours unless extended by agreement of the parties or leave of
the Court. To the extent a witness is disclosed as a trial witness but was not deposed in the case,
regardless of whether the taking Party has reached its maximum number of depositions, that witness
may be deposed between the time of his or her disclosure and trial in this matter.

Where Counsel has the authority to do so, Counsel shall accept service of subpoenas for depositions
for those former employees of their clients who reside in the United States and whom they represent
and for other individuals whom they will be representing at depositions. Acceptance of deposition
notices or subpoenas by counsel does not waive any defense other than objections to service.

         C.    Do the parties foresee any special issues during discovery?


                                                   5
       Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 6 of 8 PageID #:61



None at this time.

       D.      Rule 26(f)(2) requires the parties to propose a discovery plan. See Fed. R. Civ. P.
               26(f)(2). Rule 26(f)(3), in turn, provides that a “discovery plan must state the
               parties’ views and proposals” on six different topics. See Fed. R. Civ. P. 26(f)(3).
               Have the parties discussed a discovery plan – including all of the topics – as required
               by Rule 26(f)(3)? If so, do the parties propose anything?

               If the parties do make any proposals, be sure to include them in the proposed
               scheduling order that will be sent to Judge Seeger’s proposed order inbox.

The parties do not propose anything at this time.

III.   Trial

       A.      Have any of the parties demanded a jury trial?

Both ComPsych and HPL have demanded a jury trial.

       B.      Estimate the length of trial.

5 days.

IV.    Settlement, Referrals, and Consent

       A.      Have any settlement discussions taken place? If so, what is the status?
               Has the plaintiff made a written settlement demand? And if so, did the defendant
               respond in writing? (Do not provide any particulars of any demands or offers
               that have been made.)

On January 13, 2021 the parties’ lead counsel began a dialogue to vet, at a high level, possible
solutions to resolve this matter. Although no formal proposals have been exchanged as of this filing,
counsel for HPL has sought from HPL a proposal it can share with ComPsych.

       B.      Do the parties request a settlement conference at this time before this Court
               or the Magistrate Judge?

ComPsych does not believe a settlement conference is warranted prior to the completion of the fact
discovery.

HPL does believe that a settlement conference early on could be beneficial at this time before either
this Court or the Magistrate

       C.      Have counsel informed their respective clients about the possibility of
               proceeding before the assigned Magistrate Judge for all purposes, including trial and
               entry of final judgment? Do all parties unanimously consent to that procedure? The
               Court strongly encourages parties to consent to the jurisdiction of the Magistrate
               Judge.
                                                  6
        Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 7 of 8 PageID #:62




ComPsych does not consent to the trial and/or dispositive motions being conducted by a Magistrate
Judge.

HPL does consent to the trial and/or dispositive motions being conducted by a Magistrate Judge.


V.      Other

        A.      Is there anything else that the plaintiff(s) wants the Court to know? (Please
                be brief.)

None.

        B.      Is there anything else that the defendant(s) wants the Court to know? (Please
                be brief.)

None.

 DATED: January 22, 2021                           Respectfully submitted,

                                                   s/ Howard S. Michael
                                                   Howard S. Michael
                                                   Fan Cheng
                                                   Brinks Gilson & Lione
                                                   455 N. Cityfront Plaza Drive, Suite 3600
                                                   Chicago, IL 60611
                                                   (312) 321-4200

                                                   Attorneys for Plaintiff
                                                   ComPsych Corporation


                                                   s/ John L. Ambrogi
                                                   John L. Ambrogi
                                                   Colin O’Brien
                                                   Latimer LeVay Fyock
                                                   55 W. Monroe St., Ste. 1100
                                                   Chicago, IL 60603
                                                   (312) 422-8000

                                                   Attorneys for Defendant
                                                   HEALTHCHAMPION PARTNERS, LLC




                                                   7
      Case: 1:20-cv-06609 Document #: 13 Filed: 01/22/21 Page 8 of 8 PageID #:63



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021, a true and correct copy of the foregoing Joint

Initial Status Report Under Rule 26(f) was electronically filed and served to all counsel of record

via the Court’s ECF system.



 DATED: January 22, 2021                           s/ Fan Cheng
